Taliafebko, J.
The contestation in this case relates to the adjustment ,of the attorney’s fees due by the estate. It appears that Mr. Egan was the attorney engaged by the curator to settle the affairs of the succession, and it seems that he superintended the settlement of the business generally, as the attorney of the estate. A fee of $1,000 was charged by him for his entire services. The estate was of considerable amount, and it appears to have been involved in much litigation. The curator placed the attorney’s fee upon his account, and it was opposed by Messrs. Buchanan'& Gilmore as being excessive. The services of these gentlemen, in several cases against the estate, rendered by them for the curator, were also charged on the account. In one of these cases, a fee of $250 was charged, which, by their own consent, was reduced to $100. In the other, a fee of $500 was charged. This, however, does not appear on the tableau.
The District Judge sustained the opposition of Messrs. Buchanan & Gilmore, to the extent of one-third of the amount set down for the legal services of Mr. Egan, and -allowed the opponents $333$, and Mr. Egan double that sum. Prom this judgment the latter has appealed.
The appellant contends that the opponents were never engaged as attorneys by the curator, and refers with much confidence to the testimony of the curator to establish that fact. The evidence of the curator on the subject, although seemingly confirmatory to some extent of the appellant’s declaration, by no means makes good that position. We find on page 76 of the record, that the curator said: “ I left the case to be managed by the Court and counsel. I have consulted Egan & Gilmore, both.” “The party who went on my bond, went on it with the understanding that Gilmore should also settle the estate. ”
*362We do not find anything in the record that inclines us to make any other disposition of this unpleasant controversy, than that already made by the Court below.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs in both courts,
Reheating refused.